Citation Nr: 1101442	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  05-21 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1965 to May 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Paul, Minnesota.  In 
that decision, the RO continued and confirmed the previous denial 
for service connection for a back disability and denied service 
connection for a neck disability.  

In March 2009, the Board reopened the claim for service 
connection for a back disability and remanded the issues for 
further development.  Social Security Administration (SSA) 
records have been procured and the Veteran received a new VA 
examination in April 2009.  The Board finds that the Agency of 
Original Jurisdiction (AOJ) has substantially complied with the 
instructions of the remand.  See, Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

In September 2008, the Veteran testified before the undersigned 
at the RO in St. Louis, Missouri.  A transcript of the hearing is 
associated with the claims folder.  


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the 
Veteran has a back disability that had its clinical onset in or 
is otherwise related to service.  

2.  A preponderance of the evidence is against a finding that the 
Veteran has a neck disability that had its clinical onset in or 
is otherwise related to service.  



CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).  

2.  A chronic neck disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

In a March 2004 letter, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the appellant under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) 
(2010).  The AOJ notified the Veteran of information and evidence 
necessary to substantiate his claims.  He was notified of the 
information and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  In a 
March 2006 letter, the Veteran was informed of how VA determines 
disability ratings or effective dates, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
3.103(c)(2) (2009) requires that the Veterans Law Judge who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the Veterans Law Judge outlined the issue on appeal and 
suggested that any evidence tending to show that pertinent 
disability was related to active duty or a service-connected 
disability would be helpful in establishing the claim.  Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2); they have not 
identified any prejudice in the conduct of the Board hearing.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records and most VA records have been 
associated with the claims file.  All reasonably identified and 
available medical records have been secured.  In May 2008, the RO 
completed a formal finding of unavailability memorandum for VA 
records from the Minneapolis VA Medical Center (VAMC) for the 
period of 1969 through 1973.  The Veteran was notified in June 
2008.  After a thorough search, the records were determined to be 
unavailable.  The Board has obtained private medical records for 
the Veteran detailing his treatment and medical history from this 
time period; the private records start in 1971.  The Board finds 
the duties to notify and assist have been met.  There is no 
prejudice to the Veteran in adjudicating his claims at this time.  

Legal Criteria and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease 
occurred in service is not enough.  There must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique and 
readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  
Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2) (2010).  

The Board must also assess the credibility, and therefore the 
probative value of the evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  In determining whether documents submitted by 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay 
evidence stating that any event occurred does not have to be 
accepted unless documentary evidence can prove otherwise.  
Rather, the probative value of lay statements is to be weighed 
like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 
(2010).  

In some cases, lay evidence will be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay 
evidence may be competent and sufficient to establish a diagnosis 
where (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent with the facts 
shown in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

The Veteran contends in his February 2002 claim that he was in a 
diving accident while stationed in Germany.  He received a 
lacerated scalp, which later became infected.  He also claimed he 
injured his spine in this accident and had to later have back 
surgery at Minneapolis VAMC.  In December 2002, the Veteran said 
he believed that his neck and back problems were the direct cause 
of the diving accident he had while he was stationed in Germany.  

In his June 2005 appeal, the Veteran said his disabilities were 
not caused by lifting or automobile accidents.  His low back 
problem occurred before these incidents.  At the September 2008 
Board hearing, the Veteran asserted that his doctors say that 
there is a 90 percent chance that all of his spinal problems were 
caused by the spinal accident in service.  (Transcript, p 8.)  

Service treatment records do show the Veteran was evaluated for a 
head injury and for hitting his head at a swimming pool while in 
service.  A January 1966 clinical record cover sheet showed that 
the Veteran was neurologically observed for a head injury but no 
disease was found.  He was struck on the head with an unknown 
object while leaving a bar in Germany in January 1966.  He was 
returned to duty.  The same month, a chest X-ray was taken, but 
there was no evidence of fracture or other abnormality.  

A July 1967 service treatment record showed the Veteran was 
diving and slipped, hitting his head at a swimming pool in 
Germany.  Other records indicate the Veteran was in a river at 
the time.  A July 1967 X-ray was negative.  Records from this 
month show he did have a laceration at the frontal area which was 
sutured.  Another record showed the Veteran was admitted to the 
hospital because the laceration became infected.  At separation 
in May 1968, it was documented that the Veteran had a concussion 
in service but no other residuals.  

In September 1971, a private emergency room record showed the 
Veteran was sitting in an automobile when it was struck from 
behind by another car.  The Veteran was thrown forward and hit 
his head against the back of his mother's head.  He did complain 
of neck pain.  His past lumbar pain (which was present before the 
accident) had been present for three or four months.  There were 
no abnormal findings of the neck upon physical examination.  A 
February to March 1972 VA treatment record also showed the 
Veteran had suffered a back injury one year ago.  He complained 
of pain in the low back and right leg.  He had been admitted 
twice to a local hospital with bed rest and pain pills.  He was 
an assembly line worker.  A myelogram was normal.  

A July 1972 medical record stated the Veteran hurt his back after 
heavy lifting.  He had back discomfort for several months and 
related his onset of the problem to lifting a heavy object in 
March of 1972.  He was moving a heavy object with another man who 
dropped his end of it and the Veteran took the full load on his 
back.  He was diagnosed with chronic lumbosacral and thoracic 
sprain with possible early degenerative disc disease.  The record 
did state: "However, the major problem with this gentleman as 
(sic) the present time seems to be an anxiety reaction secondary 
to his back or psychophysiological musculoskeletal problem."  An 
x-ray of the lumbar spine from the same month showed no evidence 
of fracture.  

A September 1972 VA hospital summary showed that the Veteran had 
been admitted to the psychiatric service; he had been drinking 
all week and cut his wrist in a plea for help.  The Veteran had 
become increasingly discouraged and anxious over the failure of 
anyone to take seriously his backache which he said was hurt two 
years ago while he was working in Arizona.  Since, he had sought 
private and VA treatment with no medical explanation for his 
backache.  

A November 1972 private emergency admission record noted the 
Veteran had a one and a half year history of back problems.  
"While on his way home today the bus in which he was riding was 
involved in an accident with a semi-truck.  He was thrown forward 
out of his seat and thrown back into his seat with great force."  
He felt immediate back pain radiating to the buttocks.  Lumbar x-
rays looked within normal limits.  The impression was probable 
muscle spasm of the low back secondary to trauma and status post 
lumbar disc surgery.  The discharge summary noted that the 
Veteran had only recently been released from the VA hospital 
following a laminectomy for degenerative disc disease.  On his 
way home a few days later, he was involved in a bus-truck crash 
and suffered injury to his lower back.  

In February 1973, an emergency room record noted that the Veteran 
had been persistently "manipulative" in attempting to get 
hospital admissions.  He had been evaluated many times and no 
problems had been found.  In September 1974, Dr. Biros stated 
that the Veteran had been treated for chronic back problems, but 
his main problems stemmed from his schizophrenia.  An August 1976 
X-ray report shows the dorsal spine to be normal; a clinic record 
showed a diagnosis of dorsal ligament strain after lifting 50 
pound picnic basket.  In July 1980, an X-ray report shows the 
cervical and thoracic spine to be normal.  

Dr. Fenske evaluated the Veteran for the Minnesota Division of 
Vocational Rehabilitation in August 1981.  The Veteran was at 
first vague about the onset of his back problems.  He had started 
receiving disability payments on the basis of back impairment in 
1975 or 1976.  He said he served in the military as a mechanic in 
the motor pool.  "He did not recall any back problems during his 
military service."  After the service, he worked installing 
switch boards.  He developed back problems when he worked in a 
lumber yard in Arizona for six or eight months, sometime after 
1969.  He returned to Minnesota in 1970 and worked at various 
jobs, continuing to suffer back pain at each of them.  He did 
undergo lumbar disc surgery in 1972 at the VA but continued to 
have back pain.  He said it was thought that it "might possibly 
be on a nervous basis," but he began receiving disability in 
1976.  After physical examination, Dr. Fenske concluded the 
Veteran had chronic low back pain post laminectomy and lumbar 
disc excision.  

In May 1983, the Veteran visited Dr. Carlson because he had 
lifted a heavy box two days ago and his back hurt.  The 
assessment was low back pain.  In August, Dr. O'Meara evaluated 
the Veteran for Social Security disability benefits.  He was a 
very poor historian.  He was determined to be post-operative 
lumbar laminectomy and with slight sciatica.  

In September 1985 at the Gunderson clinic, the Veteran said he 
was doing some lifting and woke up the next day with pain in the 
dorsal spine.  The impression was acute back strain.  X-rays were 
negative.  He revisited the clinic in November and again 
complained of back problems.  The impression was chronic 
myofacial pain syndrome of the entire spine and other problems 
secondary to alcohol abuse, dependency and toxicity.  He was 
advised to attend counseling for his alcoholism.  According to a 
consultation at St. Francis the same month, the Veteran was 
admitted for treatment of chronic and excessive alcohol abuse.  
Chronic and intermittent back problems were noted.  The 
impression, after physical evaluation, included alcohol abuse 
with a strong denial system, chronic back pain, and possible 
alcoholic neuropathy.  

In January 1986, an emergency room record noted the Veteran had 
slipped on sidewalk and fell hurting his upper thoracic area and 
neck.  He was evaluated by a neurologist the same month.  The 
neurologist noted that he was earlier evaluated for peripheral 
neuropathy, but this evaluation was negative.  The Veteran was 
very vague about his back symptoms and tended to be histrionic in 
his description.  A CT of the lumbar spine from January 1986 was 
reviewed.  Disc bulging and mild to moderate degenerative disease 
was found.  After taking the history and a clinical examination, 
the clinician doubted there was any pathology affecting the 
spine.  "I suspect that this is most likely lumbosacral 
myofascial pain syndrome with a great deal of psychological 
overlay."  Further psychological testing and conservative 
measures were suggested.  

In June 1986, an ER record showed the Veteran was lifting an old 
wooden garage door and developed onset of neck pain on the left 
side.  The impression was muscle ligamentous strain of the left 
cervical paraspinal muscles.  In December, another ER record 
showed he was again in car accident and complained of severe head 
and neck pain.  The following December he was in the ER again, 
where a soft tissue injury of low back (which occurred while 
Veteran was pushing his tractor) was diagnosed.  An X-ray was 
negative.  In October 1988 another ER record noted that he lifted 
a heavy car battery a day prior and had low back pain without 
radiation.  The impression was lumbosacral strain.  

A year later, in October 1989, a private electromyography report 
(EMG) was suggestive of a C7 radiculopathy.  An MRI of the 
cervical spine from the same month showed degenerative disc 
disease.  

The Veteran saw a private neurology in February 1990.  The 
Veteran stated he had no problems with his back and the pain had 
subsided.  Days earlier he was diagnosed with back strain.  The 
neurologist noted that the Veteran did not seem to be in any 
acute distress at first, but upon examination "he started to 
moan and groan."  The impression was a normal neurologic 
examination, but also hypochondriasis.  The neurologist stated 
that there was likely nothing wrong with the Veteran at that time 
and noted he was evaluated on numerous occasions for aches and 
pains with no definite organic pathology found.  He did have a 
history of a personality disorder and chemical dependency.  "I 
think he is a hypochondriac on top of that."  He was reassured 
and discharged.  

In September 1997, an MRI of the cervical spine showed a 
narrowing of the neural foramen at C5-6 by a large osteophyte 
arising from posterior aspect at L5.  A September 2001 private ER 
record showed the Veteran complained of low back pain.  Previous 
x-rays had showed mild degenerative joint disease at L5-S1.  The 
assessment was persistent low back pain without evidence of 
fracture.  

In May 2002, the Veteran was evaluated for a back disability and 
a scar on his head by a VA examiner.  The Veteran complained of 
back pain.  The notations in the service treatment records 
regarding the diving accident were referenced.  The examiner 
referenced a March 1972 RO rating decision but called it a "C&P 
examination."  The examiner said:  

I think he probably did have a spine injury at the 
time, but frankly I cannot prove this.  I cannot find 
anything in the chart related to this with the 
exception of the doctor's penned in note which 
appeared to me to be amending his service connected 
diagnosis in the March 17, 1972 C&P examination to 
include lumbosacral trauma and damage.  As I said 
previously, my feeling is he did have that but other 
than that note I cannot really relate this back to 
his time in service.  

It is obvious that the examiner mistook a rating decision for a 
past VA examination and did not understand that this record was 
not diagnosing radiculitis, but was instead finding it to be not 
related to service.  He even referred to a named rating 
specialist who signed the decision ("D.W. Hassenstab") as a 
doctor.  The date on the bottom of the rating decision, March 17, 
1972, is the date referenced by the examiner.  

The examiner also referenced post-service treatment for the back.  
As a result of the mistake regarding the rating decision, he 
diagnosed "traumatic injury to the back with subsequent disk 
protrusion L1-3, operated, with disk height lowering L4-5, L5-S1, 
tilting on lateral L5-S1, with residuals."  

A January 2004 chiropractic record shows the Veteran presented 
for an initial evaluation.  The Veteran complained of back, 
shoulder and neck pain for "a number of years."  This record 
shows the Veteran related some of his medical history, including 
his diving accident in July 1967 (documented in service treatment 
records).  He said he had spinal fusion surgery and was pain free 
for a year before symptoms returned.  The chiropractor stated in 
the record, "He posed a question of possibly continual pain 
being caused by that diving accident and I would have to agree 
that traumatic accident of that nature could be the initial onset 
of any of his problems that have been occurring since (sic)."  

In April 2009, the Veteran received a new VA examination.  The 
examiner reviewed the service treatment records, including the 
notations regarding an injury associated with diving.  The 
examiner also referenced the Veteran's complaint that his back 
and neck problems were secondary to this injury.  The examiner 
also noted the Veteran had been in several accidents since his 
discharge in the military.  

The Veteran complained of soreness, stiffness, pain and problems 
sleeping.  His medication helped.  Physical examination showed 
slight limitation of motion and an X-ray showed mild degenerative 
joint disease of the entire spine.  

The examiner opined that the Veteran's degenerative joint disease 
was secondary to aging.  Back and neck disabilities were not 
related to the Veteran's service as no treatment in service was 
noted.  Post-service accidents were noted.  As to the 
chiropractor's statement that stated a back problem "could" be 
associated with the injury, the examiner stated that this 
statement was very subjective.  The service treatment records do 
not note objective injury to the back or neck.  

The Board finds that service connection for back and neck 
disability is not warranted.  As an initial matter, the Veteran 
is competent to state that he has pain in his back and his neck 
that had its onset in service and continued since then.  See, 
Barr, 21 Vet. App. at 307; Layno v. Brown, 6 Vet. App. at 469-71; 
and 38 C.F.R. § 3.159(a)(2).  

However, the Board finds the Veteran to be not credible because 
the evidence shows he has been inconsistent on when his back 
problems started.  The Veteran now claims his back and neck 
problems started in service.  But in a September 1971 private ER 
record, he said back pain had only been present for 3 to 4 
months.  In a September 1972 VA hospital summary record, the 
Veteran said he first hurt his back two years prior in Arizona 
(in 1970).  The November 1972 private ER record showed he said 
his back had hurt for one and a half years prior.  At the August 
1981 Dr. Fenske evaluation, the Veteran said he had no back 
problems during service and the back problem started sometime 
after 1969 (the Veteran separated from service in May 1968).  
Additionally, several different clinicians found the Veteran to 
be a hypochondriac (February 1990 private neurology record), to 
have psychological overlay with his orthopedic problems (January 
1986 neurology record), to be manipulative (February 1973 ER 
record), and to be a poor historian (August 1983 Dr. O'Meara 
evaluation).  As a result, the Board finds that the Veteran is 
inconsistent and his statements regarding the onset of spinal 
pain in service and continuing since that time are unreliable.  

Further, the Veteran has twelve documented intervening events 
involving his back and/or neck between service and the present.  
This includes: a September 1971 vehicle accident; a back injury 
one year prior documented in February to March 1972 record; a 
July 1972 lifting accident; a November 1972 vehicle accident; 
August 1976, May 1983, September 1985; June 1986 and October 1988 
lifting incidents; a January 1986 sidewalk slip; a December 1986 
vehicle accident; and a December 1987 injury to the back which 
occurred while pushing his tractor.  Additionally on his December 
1990 SSA application the Veteran reported he worked in 
construction from 1984 to 1985 and in 1990.  

It appears the Veteran's back and neck disabilities occurred 
after service, as detailed in Dr. Fenske's August 1981 record and 
in a September 1972 VA hospital record.  The Board finds these 
records showing the statements by the Veteran at the time more 
probative and credible than his current assertions.  These 
records were created closer to when the event of a spine 
disability may have occurred and were created for treatment as 
opposed to being created for the purpose of receiving benefits.  

At the September 2008 Board hearing, the Veteran asserted that 
his doctors say that there is a 90 percent chance that all of his 
spinal problems were caused by the spinal accident in service.  
(Transcript, p 8.)  It is important to note that hearsay medical 
evidence, as transmitted by layperson, is of limited probative 
value.  The connection between what a physician said and 
layperson's account of what he purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The fact 
that the Veteran is an unreliable historian further undercuts the 
probative value of this testimony.  

Conflicting medical opinions were given in this case.  When 
assessing the probative value of a medical opinion, the access to 
claims files and the thoroughness and detail of the opinion must 
be considered.  The opinion is considered probative if it is 
definitive and supported by detailed rationale.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that 
claims file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a requirement for private 
medical opinions.  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review of 
the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most of 
the probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes probative value to a medical opinion."  Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

Here, the Board finds the April 2009 VA examination to be most 
probative and credible evidence in the file.  The examiner 
reviewed the Veteran's records, as showed by the report.  The 
examiner explained that it was most likely that the degenerative 
joint disease of the entire spine was due to aging, not to an 
undocumented injury in service.  The Board finds that the rest of 
the evidence in the file supports this conclusion, as explained 
above.  

In contrast, the May 2002 VA examination report has a clear flaw 
where the examiner mistook a rating decision for a past 
examination.  The January 2004 chiropractor opinion does not 
speak to all of the evidence but speaks to the possibility of 
having a spine disability from a past diving accident.  These 
records are less convincing and afforded less probative weight 
than the April 2009 VA examination.  

In consideration of all evidence in the file, the Board finds a 
clear preponderance of the evidence is against the Veteran's 
claim.  The benefit-of-the-doubt doctrine is inapplicable, and 
the claims are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a back disability is 
denied.  

Entitlement to service connection for a neck disability is 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


